TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00210-CR



                                    Daniel Uvalle, Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-13-1053-SA, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Daniel Uvalle filed his notice of appeal in the trial court on April 6, 2015.

Appellant’s brief was originally due in this Court on July 27, 2015. On counsel’s motion, we

extended the deadline for filing the brief by 60 days, making the brief due on September 25, 2015.

On September 25, 2015, appellant filed a second motion for extension of time, seeking another

60-day extension for a total of 120 days. We granted the extension but ordered that appellant’s brief

must be filed no later than November 24, 2015. We notified appellant’s counsel that no further

extension would be granted and that failure to file the brief by November 24, 2015, would result

in referral of the case to the trial court for a hearing under Rule 38.8 of the Texas Rules of

Appellate Procedure.
                Because appellant’s counsel neither filed a brief nor responded to this Court’s notice,

we abated the cause and remanded it to the trial court for a proceeding in accordance with Rule 38.8.

Tex. R. App. P. 38.8(b). The district court held a hearing on January 6, 2016, to determine whether

appellant still wishes to prosecute his appeal, whether appellant is indigent, and whether counsel has

abandoned the appeal. Id. The trial court forwarded its findings and recommendations to this Court,

as well as the reporter’s record from the hearing. The trial court found that appellant is indigent and

has not evidenced any desire to abandon this appeal and that counsel has not abandoned this appeal.

                Based on the trial court’s recommendation, we will grant counsel an additional

30 days from the date of this order to file appellant’s brief. We order counsel to file appellant’s brief

no later than February 24, 2016. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.

                It is ordered on January 25, 2016.

Before Chief Justice Rose, Justices Pemberton and Bourland




                                                   2